Exhibit 24(b)(9) VOYA LETTERHEAD U.S. LEGAL/PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06094-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM December 4, 2015 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 Prospectus Title: Florida University System Optional Retirement Program and the Florida Senior Management Service Optional Annuity Program File Nos.: 333-207045 and 811-02513 Ladies and Gentlemen: The undersigned serves as counsel to Voya Retirement Insurance and Annuity Company, a Connecticut life insurance company (the “Company”). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities under the Securities Act of 1933 as provided in Rule 24f-2 under the Investment Company Act of 1940. In connection with this opinion, I have reviewed the Pre-Effective Amendment to the above-referenced Registration Statement on Form N-4. This filing describes the Florida University System Optional Retirement Program and the Florida Senior Management Service Optional Annuity Program group deferred fixed and variable annuity contracts (the “Contracts”) offered by the Company through its Variable Annuity Account C (the “Account”). I have also examined, or supervised the examination of, originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. On the basis of this examination, it is my opinion that: 1. The Company is a corporation duly organized and validly existing under the laws of the State of Connecticut. 2. The Account is a separate account of the Company duly created and validly existing pursuant to the laws of the State of Connecticut. PLAN | INVEST | PROTECT Voya Logo U.S.
